DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to a method.  The claim recites the limitations of identifying data that matches at least a first data portion of the file; determining, at least one of the plurality of data portions of the file to transfer to based on the identified data.  This limitations, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.
In particular, the limitation identifying data that matches at least a first data portion of the file is a process that under its broadest reasonable interpretation is directed to a mental process, because a human could mentally identify data that matches at least a portion of a file.
determining, at least one of the plurality of data portions of the file to transfer to based on the identified data is a process that under its broadest reasonable interpretation is directed to a mental process, because a human could mentally determine data to transfer to a first device, based on data identified on a second device.
	Accordingly, the claim recites an abstract idea.

These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of a computing device, a first device, a second device and a computing system. These elements are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment or a field of use – a computing environment.   The additional elements do not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  
Moreover, the limitations of receiving, from a first device and by a computing device of a system, a request for a copy of a file, the first device being remote from the system and the file including a plurality of data portions; sending, from the computing device system to the second device, a notification to enable transfer of the identified data on the second device to the first device; and sending, by the computing device to the first device, the determined data portions of the file to enable the first device to generate the file at the first device using the determined data portions and the data received from the second device are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. The additional elements do not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim recites additional limitations of a computing device, a first device, a second device and a computing system. These elements are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment or a field of use – a computing environment.    These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.

The limitation of receiving, from a first device and by a computing device of a system, a request for a copy of a file, the first device being remote from the system and the file including a plurality of data portions amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that sending messages over a network adds insignificant extra-solution activity to the claim.  See OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).  Here, receiving a request from a first device and by a computing device of a system falls within the category of sending messages over a network.
The limitation of sending, from the computing device system to the second device, a notification to enable transfer of the identified data on the second device to the first device amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that sending messages over a network adds insignificant extra-solution activity to the claim.  See OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).  Here, sending of a notification falls within the category of sending messages over a network.
The limitation of sending, by the computing device to the first device, the determined data portions of the file to enable the first device to generate the file at the first device using the determined data portions and the data received from the second device amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).  Here, sending of determined data portions falls within the category of sending messages over a network.
These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of identifying using at least one of a location.  This imitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.
	In particular, the limitation identifying using at least one of a location is a process that under its broadest reasonable interpretation is directed to a mental process, because a human could mentally identifying using a location.  	Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional limitations of a second device and a LAN IP Address are recited at a high level of generality are nothing more than generic computer components.  These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

identifying data that matches a data portion of the file requested.  This limitation, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.
	In particular, the limitation identifying data that matches a portion of the file requested is a process that under its broadest reasonable interpretation is directed to a mental process, because a human could mentally identify data that matches a portion of a file requested.
	Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional limitations of a third device and a first device are recited at a high level of generality are nothing more than generic computer components.  These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
Moreover, the limitation of sending another notification to the third device to enable transfer of the identified data on the third device to the first device is recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. The additional elements do not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  
The limitation of sending another notification to the third device to enable transfer of the identified data on the third device to the first device amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that sending messages over a network adds insignificant extra-solution activity to the claim.  See OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).  Sending a notification to a device to enable transfer falls within sending a message over a network.


Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to a method.  The claim recites the limitations of identifying data that matches a data portion of the file requested, and determining data portions of a file to transfer.  These limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.
	In particular, the limitation identifying data that matches a portion of the file requested is a process that under its broadest reasonable interpretation is directed to a mental process, because a human could mentally identify data that matches a portion of a file requested.
	The limitation determining data portions of a file to transfer is a process that under its broadest reasonable interpretation is directed to a mental process, because a human could mentally determine data portions of a file.
	Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional limitations of a first device and a second device are recited at a high level of generality are nothing more than generic computer components.  These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

identifying patterns corresponding to a file, wherein the identifying data that matches includes determining the identified data matches a portion of the byte patterns.  These limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.
	In particular, the limitation identifying patterns corresponding to a file is a process that under its broadest reasonable interpretation is directed to a mental process, because a human could mentally identify patterns corresponding to a file.
	The limitation identifying data that matches includes determining the identified data matches a portion of the patterns is a process that under its broadest reasonable interpretation is directed to a mental process, because a human could mentally identify matching data that matches the patterns.
	Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional limitations of a first device, a second device and bytes are recited at a high level of generality are nothing more than generic computer components.  These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.
The limitation of storing the byte patterns in a table amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  Byte patterns being stored in a table relates to data storage.
These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 6 recites wherein the first device is in communication with the computing device using a first communication channel over a wide area network (WAN), and the second device is in communication with the first device using a second communication channel over a local area network (LAN).
Moreover, the limitations of a first device, a computing device, a communication channel, a WAN and a second communication channel over a LAN are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. The additional elements do not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  
The limitations of a first device, a computing device, a communication channel, a WAN and a second communication channel over a LAN are recited at a high level of generality are nothing more than generic computer components.  These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

sending a token to the second device and the first device to enable secure transfer of the identified data on the second device to the first device.  The limitation of sending a token to the second device and the first device to enable secure transfer of the identified data on the second device to the first device amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that sending messages over a network adds insignificant extra-solution activity to the claim.  See OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).  Sending a token to devices to enable transfer falls within sending messages over a network.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to a system.  The claim recites the limitations of identify data that matches at least a first data portion of the file; determine, at least one of the plurality of data portions of the file to transfer to base on the identified data.  This limitations, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.
In particular, the limitation identify data that matches at least a first data portion of the file is a process that under its broadest reasonable interpretation is directed to a mental process, because a human could mentally identify data that matches at least a portion of a file.
The limitation determine, at least one of the plurality of data portions of the file to transfer to based on the identified data is a process that under its broadest reasonable interpretation is directed to a mental process, because a human could mentally determine data to transfer to a first device, based on data identified on a second device.
	Accordingly, the claim recites an abstract idea.

a processor, a computer-readable medium, computing device, a first device, a second device and a system. These elements are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment or a field of use – a computing environment.   The additional elements do not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  
Moreover, the limitations of receive, from a first device and by a computing device of the system, a request for a copy of a file, the file including a plurality of data portions; send, by the computing device, a notification to the second device to enable transfer of the identified data on the second device to the first device; and send, by the computing device the determined data portions of the file to the first device to generate the file at the first device using the determined data portions and the data received from the second device are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. The additional elements do not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim recites additional limitations of a processor, a computer-readable medium, computing device, a first device, a second device and a system. These elements are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment or a field of use – a computing environment.   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
The limitation of receive, from a first device and by a computing device of the system, a request for a copy of a file, the file including a plurality of data portions amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).  Here, receiving a request from a first device and by a computing device of a system falls within the category of sending messages over a network.
The limitation of send, by the computing device, a notification to the second device to enable transfer of the identified data on the second device to the first device amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that sending messages over a network adds insignificant extra-solution activity to the claim.  See OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).  Here, sending of a notification falls within the category of sending messages over a network.
The limitation of send, by the computing device the determined data portions of the file to the first device to generate the file at the first device using the determined data portions and the data received from the second device amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that sending messages over a network adds insignificant extra-solution activity to the claim.  See OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).  Here, sending of determined data portions falls within the category of sending messages over a network.
These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The 

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of identifying using at least one of a location.  This imitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.
	In particular, the limitation identifying using at least one of a location is a process that under its broadest reasonable interpretation is directed to a mental process, because a human could mentally identifying using a location.  	Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional limitations of a second device and a LAN IP Address are recited at a high level of generality are nothing more than generic computer components.  These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to a method.  The claim recites the limitations of identifying data that matches a data portion of the file requested.  This limitation, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.
	In particular, the limitation identifying data that matches a portion of the file requested is a process that under its broadest reasonable interpretation is directed to a mental process, because a human could mentally identify data that matches a portion of a file requested.
	Accordingly, the claim recites an abstract idea.
a third device and a first device are recited at a high level of generality are nothing more than generic computer components.  These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
Moreover, the limitation of sending another notification to the third device to enable transfer of the identified data on the third device to the first device is recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. The additional elements do not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  

The limitation of sending another notification to the third device to enable transfer of the identified data on the third device to the first device amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that sending messages over a network adds insignificant extra-solution activity to the claim.  See OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).  Sending a notification to a device to enable transfer falls within sending a message over a network.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to a method.  The claim recites the limitations of identify data that matches a data portion of the file requested, and determine data portions of a file to transfer.  These limitations, as drafted, describe a process that under its 
	In particular, the limitation identify data that matches a portion of the file requested is a process that under its broadest reasonable interpretation is directed to a mental process, because a human could mentally identify data that matches a portion of a file requested.
	The limitation determine data portions of a file to transfer is a process that under its broadest reasonable interpretation is directed to a mental process, because a human could mentally determine data portions of a file.
	Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional limitations of a first device and a second device are recited at a high level of generality are nothing more than generic computer components.  These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 6 recites wherein the first device is in communication with the computing device using a first communication channel over a wide area network (WAN), and the second device is in communication with the first device using a second communication channel over a local area network (LAN).
Moreover, the limitations of a first device, a computing device, a communication channel, a WAN and a second communication channel over a LAN are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. The additional elements do not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  

Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 7 recites send a token to the second device and the first device to enable secure transfer of the identified data on the second device to the first device.  The limitation of send a token to the second device and the first device to enable secure transfer of the identified data on the second device to the first device amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that sending messages over a network adds insignificant extra-solution activity to the claim.  See OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).  Sending a token to devices to enable transfer falls within sending messages over a network.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to a system.  The claim recites the limitations of identifying data that matches at least a first data portion of the file; determining, at least one of the plurality of data portions of the file to transfer to based on the identified data.  This limitations, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.
In particular, the limitation identifying data that matches at least a first data portion of the file is a process that under its broadest reasonable interpretation is directed to a mental process, because a human could mentally identify data that matches at least a portion of a file.
The limitation determining, at least one of the plurality of data portions of the file to transfer to based on the identified data is a process that under its broadest reasonable interpretation is directed to a mental process, because a human could mentally determine data to transfer to a first device, based on data identified on a second device.
	Accordingly, the claim recites an abstract idea.

These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of computing device, a first device, a second device and a system. These elements are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment or a field of use – a computing environment.   The additional elements do not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  
Moreover, the limitations of receiving, from a first device and by a computing device of the system, a request to download a file, the first device being remote from the computing system and the requested file including a plurality of data portions; sending, by the computing device, sending, by the computing device the determined data portions of the requested file to the first device to generate the requested file at the first device using the determined data portions and the data received from the second device are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. The additional elements do not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  

. In particular, the claim recites additional limitations of computing device, a first device, a second device and a system. These elements are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment or a field of use – a computing environment.   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
The limitation of receiving, from a first device and by a computing device of the system, a request to download a file, the first device being remote from the computing system and the requested file including a plurality of data portions amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that sending messages over a network adds insignificant extra-solution activity to the claim.  See OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).  Here, receiving a request from a first device and by a computing device of a system falls within the category of sending messages over a network.
The limitation of sending, by the computing device, sending, by the computing device the determined data portions of the requested file to the first device to generate the requested file at the first device using the determined data portions and the data received from the second device amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that sending messages over a network adds insignificant extra-solution activity to the claim.  See OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).  Here, sending of a notification falls within the category of sending messages over a network.

Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 15 recites wherein the first device is in communication with the computing system using a first communication channel over a wide area network (WAN), and the second device is in communication with the first device using a second communication channel over a local area network (LAN).
Moreover, the limitations of a first device, a computing device, a communication channel, a WAN and a second communication channel over a LAN are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. The additional elements do not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  
The limitations of a first device, a computing device, a communication channel, a WAN and a second communication channel over a LAN are recited at a high level of generality are nothing more than generic computer components.  These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of identifying using at least one of a location, and selecting a device.  Each limitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.
	In particular, the limitation identifying using at least one of a location is a process that under its broadest reasonable interpretation is directed to a mental process, because a human could mentally identifying using a location.  	Accordingly, the claim recites an abstract idea.
Further, the limitation of selecting a device is a process that under its broadest reasonable interpretation is directed to a mental process, because a human could mentally make such a selection.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional limitations of a second device, a LAN IP Address, an active connection and a computing system are recited at a high level of generality are nothing more than generic computer components.  These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to a method.  The claim recites the limitations of identifying data that matches a data portion of the file requested, and determining data portions of a file to transfer.  These limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.
	In particular, the limitation identifying data that matches a portion of the file requested is a process that under its broadest reasonable interpretation is directed to a mental process, because a human could mentally identify data that matches a portion of a file requested.
determining data portions of a file to transfer is a process that under its broadest reasonable interpretation is directed to a mental process, because a human could mentally determine data portions of a file.
	Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional limitations of a first device and a second device are recited at a high level of generality are nothing more than generic computer components.  These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.
Moreover, the limitations of providing another token to the third device and the first device to enable secure transfer of the identified data on the third device to the first device are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. The additional elements do not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  
The limitation of providing another token to the third device and the first device to enable secure transfer of the identified data on the third device to the first device amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that sending messages over a network adds insignificant extra-solution activity to the claim.  See OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).  Here, providing a token falls within the category of sending messages over a network.

Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The limitations of retrieving, from a database associated with the computing device, data indicating that the second device includes the at least one data portion are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. The additional elements do not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  
The limitation of retrieving, from a database associated with the computing device, data indicating that the second device includes the at least one data portion amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701. Clearly, the claims is directed toward data retrieval.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to a method.  The claim recites the identifying data that matches a data portion of the file requested.  This limitation, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.
	In particular, the limitation identifying data that matches a portion of the file requested is a process that under its broadest reasonable interpretation is directed to a mental process, because a human could mentally identify data that matches a portion of a file requested.
	Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional limitations of first device and a first file are recited at a high level of generality are nothing more than generic computer components.  These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to a method.  The claim recites the limitations of identifying patterns corresponding to a file, wherein the identifying data that matches includes determining the identified data matches a portion of the byte patterns.  These limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.
	In particular, the limitation identifying patterns corresponding to a file is a process that under its broadest reasonable interpretation is directed to a mental process, because a human could mentally identify patterns corresponding to a file.
	The limitation identifying data that matches includes determining the identified data matches a portion of the patterns is a process that under its broadest reasonable interpretation is directed to a mental process, because a human could mentally identify matching data that matches the patterns.

This judicial exception is not integrated into a practical application. In particular, the claim recites additional limitations of a first device, a second device and bytes are recited at a high level of generality are nothing more than generic computer components.  These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.
The limitation of storing the byte patterns in a table amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  Byte patterns being stored in a table relates to data storage.
These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to a method.  The claim recites the limitations of sending the determined data portions of the file to an appliance providing a firewall between the system and the first device.  
an appliance, a firewall, a system and a device are recited at a high level of generality are nothing more than generic computer components.  These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
This limitation amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that sending messages over a network adds insignificant extra-solution activity to the claim.  See OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).  Sending data portions of a file falls within sending a message over a network.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.


Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to a method.  The claim recites the limitations of wherein the database further stores user account information to manage user access to the system.  
The claim does not integrate the judicial exception into a practical application. In particular, the claim recites additional limitations of a database and a system are recited at a high level of generality are nothing more than generic computer components.  These limitations are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
This limitation amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 8,224,968 B1) in view of Hurley et al. (US Pub. No. 2012/0311096 A1).
As to claim 1, Chen teaches a method, comprising:
receiving, from a first device and by a computing device of a system, a request for a copy of a file, the first device being remote from the system and the file including a plurality of data portions (col. 5, lines 1-5 teaches "peer 24 will send a request to tracker node 21 to locate the file." This teaches that a peer sends a request for a file to a tracker node ("computing device").  The tracker node is part of a system with other tracker nodes 22, 23 as shown in FIG. 2.  The peer 
in response to the request for the copy of the file, identifying, by the computing device, data on a second device that matches at least a first data portion of the file requested by the first device (col. 5, lines 1-10 teaches "When it receives the request, trackers node 21 will look at its collaboration information to see if a dormant peer or a remote tracker node is listed for the file. If a dormant peer is listed, tracker node 21 can send the dormant peer a request for it to make the file available for download to the requesting peer."  This teaches that after receiving the request, the tracker node 21 ("computing device") analyzes collaboration information to find the file on a dormant peer ("second device"), the second device being different from the first device and remote from the computing system (As shown in FIG. 2, the dormant peer nodes are remote from each tracker node, and therefore are remote from the computing system formed by the tracker nodes.);
sending, from the computing device to the second device, a notification to enable transfer of the identified data on the second device to the first device (col. 5, lines 5-10  teaches "tracker node 21 can send the dormant peer a request for it to make the file available for download to the requesting peer."  Here, the tracker node ("computing device") sends a request ("notification") to have the dormant peer ("second device") make the file ("identified data") available for download ("enable transfer to first device").
Chen does not expressly disclose determining, by the computing device, at least one of the plurality of data portions of the file to transfer to the first device based on the identified data of the second device; and
sending, by the computing system to the first device, the determined data portions of the file.
However, Hurley teaches determining, by the computing device, at least one of the plurality of data portions of the file to transfer to the first device based on the identified data of the second device ([0081] teaches "Later, when third-party storage service 140 receives, from, for example, destination device 150B, a request that includes data that identifies the particular file, third-party storage service 140 uses that data to identify the particular file in storage and then 
sending, by the computing device to the first device, the determined data portions of the file ([0081] teaches "Later, when third-party storage service 140 receives, from, for example, destination device 150B, a request that includes data that identifies the particular file, third-party storage service 140 uses that data to identify the particular file in storage and then transmits the particular file to destination device 150B."  This teaches that the third-party storage service ("computing system") transmits the particular file ("the determined data portions of the file") to the destination device ("first device.").
Chen and Hurley are combinable because they are directed to file storage between devices (Chen col. 4, lines 5-10, Hurley [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chen to include the above citations as taught by Hurley, with a reasonable expectation of success.
The motivation would be to allow user of Chen to reduce user interaction to obtain a file. (Hurley [0006]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Hurley et al., and further in view of Burba (US Pub. No. 2019/0132385 A1).
As to claim 2, Chen, as modified, does not expressly teach identifying the second device using at least one of a location of the second device or a LAN IP address of the second device.
However, Burba teaches identifying the second device using at least one of a location of the second device or a LAN IP address of the second device ([0020] teaches "devices 102, 
Chen, as modified, and Burba are combinable because they are directed to peer-to-peer networking (Chen col. 4, lines 5-10, Burba [0016]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chen to include the above citations as taught by Burba, with a reasonable expectation of success.
The motivation would be to allow user of Chen to minimize the impact on resources of the network. (Burba [0019]).

Claims 3, 4, 8, 10, 11, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Hurley et al., and further in view of Story (US Pub. No. 2008/0091796 A1).
As to claim 3, Chen, as modified, does not expressly teach identifying data on a third device that matches at least a second data portion of the file requested by the first device, the third device being different from the first device and the second device; and sending another notification to the third device to enable transfer of the identified data on the third device to the first device.
However, Story teaches identifying data on a third device that matches at least a second data portion of the file requested by the first device ([0105] teaches "Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component."  This teaches that the client determines which peers have the pieces of data to form the logical component.  Since there are multiple peers and multiple pieces, this passage is recognized as a teaching a third device and a second data portion.  [0104] teaches "When client 705 requests a customized content file from content service 725, content service 725 returns a specification for the customized content file (e.g., a list of logical components that define that customized content file)."  A client requests a customized , the third device being different from the first device and the second device (See FIG. 7b, there are at least second and third peers 710, 712, etc., so there are at least 3 devices.); and
sending another notification to the third device to enable transfer of the identified data on the third device to the first device ([0105] teaches "client 705 may contact the identified peers to obtain the pieces necessary to construct the requested logical component."  A client contacting peers is recognized as a client providing a notification to a third device.  The contacting enables the client to obtain the identified pieces from the peer, so the contacting does enable transfer of identified data on the third device from the first device.)

As to claim 4, Chen, as modified, does not expressly teach identifying data on the first device that matches at least a third data portion of the file requested by the first device; and	determining the at least one of the plurality of data portions of the file to transfer to the first device based on the identified data on the second device and the identified data on the first device.
However, Story teaches identifying data on the first device that matches at least a third data portion of the file requested by the first device ([0105] teaches "Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component. … Next, client 705 may contact the identified peers to obtain the pieces necessary to construct the requested logical component."  This teaches that the client determines/identifies which peers have the pieces of data to form the logical component.  This is interpreted as including a third data portion of a file, because multiple pieces are provided by multiple peers.);
determining the at least one of the plurality of data portions of the file to transfer to the first device based on the identified data on the second device and the identified data on the first device ([0105] teaches "Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component. … Next, client 705 may contact the identified peers to obtain the 
Chen, as modified, and Story are combinable because they are directed to sharing networked data (Chen col. 4, lines 5-10, Story [0039]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chen to include the above citations as taught by Story, with a reasonable expectation of success.
The motivation would be to allow user of Chen to obtain components of the requested customized content files as described herein may be obtained from peers rather than receiving the customized content file from content service. (Story [0106]).

As to claim 8, Chen teaches a system comprising:
at least one processor (col. 5, lines 45-50); and
at least one computer-readable medium  (claim 7) encoded with instructions which, when executed by the at least one processor, cause the at least one processor to:
receive, from a first device and by a computing device of the system, a request for a copy of a file, the file including a plurality of data portions (col. 5, lines 1-5 teaches "peer 24 will send a request to tracker node 21 to locate the file." This teaches that a peer sends a request for a file to a tracker node ("computing device").  The tracker node is part of a system with other tracker nodes 22, 23 as shown in FIG. 2.  The peer 24 is a separate entity from the tracker node 21.  Further, col. 2, lines 1-5 teaches "download chunks of a torrent file from a plurality of peers 12."  This teaches that the file is comprised of chunks);
in response to the request for the copy of the file, identify, by the computing device, data on a second device that matches at least a first data portion of the file requested by the first device (col. 5, lines 1-10 teaches "When it receives the request, trackers node 21 will look at its collaboration information to see if a dormant peer or a remote tracker node is listed for the file. If a dormant peer is listed, tracker node 21 can send the dormant peer a request for it to make the file available for download to the requesting peer."  This teaches that after receiving the request, the tracker node 21 ("computing device") analyzes collaboration information to find the file on a dormant peer ("second device"), the second device being different from the first device and remote from the computing system (As shown in FIG. 2, the dormant peer nodes are remote from each tracker node, and therefore are remote from the computing system formed by the tracker nodes.);
send, by the computing device to the second device, a notification to enable transfer of the identified data on the second device to the first device (col. 5, lines 5-10  teaches "tracker node 21 can send the dormant peer a request for it to make the file available for download to the requesting peer."  Here, the tracker node ("computing device") sends a request ("notification") to have the dormant peer ("second device") make the file ("identified data") available for download ("enable transfer to first device").
Chen does not expressly disclose determine, by the computing device, at least one of the plurality of data portions of the file to transfer to the first device based on the identified data of the second device; and
send, by the computing device to the first device, the determined data portions of the file .
However, Hurley teaches determining, by the computing device, at least one of the plurality of data portions of the file to transfer to the first device based on the identified data of the second device ([0081] teaches "Later, when third-party storage service 140 receives, from, for example, destination device 150B, a request that includes data that identifies the particular file, third-party storage service 140 uses that data to identify the particular file in storage and then transmits the particular file to destination device 150B."  This teaches that the storage service ("computing system") determines a file (an entire data portion of the file) to transfer to the destination device ("first device").  [0081] teaches "file location data that indicates where source device 110 should send the particular file. The file location data may be a Uniform Resource Locator (URL) that includes data that third-party storage service 140 uses to associate the particular file with a storage 
Chen and Hurley are combinable because they are directed to file storage between devices (Chen col. 4, lines 5-10, Hurley [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chen to include the above citations as taught by Hurley, with a reasonable expectation of success.
The motivation would be to allow user of Chen to reduce user interaction to obtain a file. (Hurley [0006]).
Chen, as modified does not expressly disclose send, by the computing device, the determined data portions of the file to enable the first device to generate the file at the first device using the determined data portions and the data received from the second device.
However, Story teaches send, by the computing device, the determined data portions of the file to enable the first device to generate the file at the first device using the determined data portions and the data received from the second device ([0106] teaches "Once client 705 has received all (or a sufficient number of) pieces, it assembles the final customized content file."  This teaches that the client receives pieces to assemble a final customized content file.  The pieces are recognized as determined data portions of the file and are sent to the first device.  The receipt of these pieces is recognized as enabling the first device (the client) to generate the file using the determined data portions and the data received from the second device (the peer(s)).).
Chen, as modified, and Story are combinable because they are directed to sharing networked data (Chen col. 4, lines 5-10, Story [0039]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chen to include the above citations as taught by Story, with a reasonable expectation of success.
The motivation would be to allow user of Chen to obtain components of the requested customized content files as described herein may be obtained from peers rather than receiving the customized content file from content service. (Story [0106]).

identify data on a third device that matches at least a second data portion of the file requested by the first device, the third device being different from the first device and the second device and remote from the system; and send another notification to the third device to enable transfer of the identified data on the third device to the first device.
However, Story teaches identify data on a third device that matches at least a second data portion of the file requested by the first device ([0105] teaches "Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component."  This teaches that the client determines/identifies which peers have the pieces of data to form the logical component.  Since there are multiple peers and multiple pieces, this passage is recognized as a teaching a third device and a second data portion.  [0104] teaches "When client 705 requests a customized content file from content service 725, content service 725 returns a specification for the customized content file (e.g., a list of logical components that define that customized content file)."  A client requests a customized content file from the content service and the content service responds with a return – this teaches that a file is requested by the client/ first device.), the third device being different from the first device and the second device and remote from the system (See FIG. 7b, there are at least second and third peers 710, 712, etc., so there are at least 3 devices.); and send another notification to the third device to enable transfer of the identified data on the third device to the first device ([0105] teaches "client 705 may contact the identified peers to obtain the pieces necessary to construct the requested logical component."  A client contacting peers is recognized as a client providing a notification to a third device.  The contacting enables the client to obtain the identified pieces from the peer, so the contacting does enable transfer of identified data on the third device from the first device.).

As to claim 11, Chen, as modified, does not expressly teach identify data on the first device that matches at least a third data portion of the file requested by the first device; and determine the at least one of the plurality of data portions of the file to transfer to the first device based on the identified data on the second device and the identified data on the first device.
However, Story teaches identifying data on the first device that matches at least a third data portion of the file requested by the first device ([0105] teaches "Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component."  This teaches that the client determines which peers have the pieces of data to form the logical component.  This is interpreted as including a third data portion of a file, because multiple pieces are provided.) and 
determine the at least one of the plurality of data portions of the file to transfer to the first device based on the identified data on the second device and the identified data on the first device ([0105] teaches "Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component. … Next, client 705 may contact the identified peers to obtain the pieces necessary to construct the requested logical component. Once client 705 has received all (or a sufficient number of) pieces, it assembles the logical component. This process may be repeated for each logical component in the customized content file."  This teaches a determination of which peers have the pieces of the file, it is interpreted identifying data on at least a second device.  The client itself has determined it is missing the pieces and needs to obtain the pieces from the peers, so the data on the first device is taken into account and identified.  The pieces are recognized as the data portions.)
Chen, as modified, and Story are combinable because they are directed to sharing networked data (Chen col. 4, lines 5-10, Story [0039]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chen to include the above citations as taught by Story, with a reasonable expectation of success.
The motivation would be to allow user of Chen to obtain components of the requested customized content files as described herein may be obtained from peers rather than receiving the customized content file from content service. (Story [0106]).

 a method comprising:
receive, from a first device and by a computing device of the system, a request for a copy of a file, the file including a plurality of data portions (col. 5, lines 1-5 teaches "peer 24 will send a request to tracker node 21 to locate the file." This teaches that a peer sends a request for a file to a tracker node ("computing device").  The tracker node is part of a system with other tracker nodes 22, 23 as shown in FIG. 2.  The peer 24 is a separate entity from the tracker node 21.  Further, col. 2, lines 1-5 teaches "download chunks of a torrent file from a plurality of peers 12."  This teaches that the file is comprised of chunks);
in response to the request for the copy of the file, identify, by the computing device, data on a second device that matches at least a first data portion of the file requested by the first device (col. 5, lines 1-10 teaches "When it receives the request, trackers node 21 will look at its collaboration information to see if a dormant peer or a remote tracker node is listed for the file. If a dormant peer is listed, tracker node 21 can send the dormant peer a request for it to make the file available for download to the requesting peer."  This teaches that after receiving the request, the tracker node 21 ("computing device") analyzes collaboration information to find the file on a dormant peer ("second device"), the second device being different from the first device and remote from the computing system (As shown in FIG. 2, the dormant peer nodes are remote from each tracker node, and therefore are remote from the computing system formed by the tracker nodes.);
send, by the computing device to the second device, a notification to enable transfer of the identified data on the second device to the first device (col. 5, lines 5-10  teaches "tracker node 21 can send the dormant peer a request for it to make the file available for download to the requesting peer."  Here, the tracker node ("computing device") sends a request ("notification") to have the dormant peer ("second device") make the file ("identified data") available for download ("enable transfer to first device").
Chen does not expressly disclose determine, by the computing device, at least one of the plurality of data portions of the file to transfer to the first device based on the identified data of the second device; and
send, by the computing device to the first device, the determined data portions of the file.
 determining, by the computing device, at least one of the plurality of data portions of the file to transfer to the first device based on the identified data of the second device ([0081] teaches "Later, when third-party storage service 140 receives, from, for example, destination device 150B, a request that includes data that identifies the particular file, third-party storage service 140 uses that data to identify the particular file in storage and then transmits the particular file to destination device 150B."  This teaches that the storage service ("computing system") determines a file (an entire data portion of the file) to transfer to the destination device ("first device").  [0081] teaches "file location data that indicates where source device 110 should send the particular file. The file location data may be a Uniform Resource Locator (URL) that includes data that third-party storage service 140 uses to associate the particular file with a storage location in storage maintained by third-party storage service 140."  This teaches that the data originates from the source device and therefore is based on identified data of the second device.);
Chen and Hurley are combinable because they are directed to file storage between devices (Chen col. 4, lines 5-10, Hurley [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chen to include the above citations as taught by Hurley, with a reasonable expectation of success.
The motivation would be to allow user of Chen to reduce user interaction to obtain a file. (Hurley [0006]).
Chen, as modified does not expressly disclose sending, by the computing device, the determined data portions of the file to enable the first device to generate the file at the first device using the determined data portions and the data received from the second device.
However, Story teaches sending, by the computing device, the determined data portions of the file to enable the first device to generate the file at the first device using the determined data portions and the data received from the second device ([0106] teaches "Once client 705 has received all (or a sufficient number of) pieces, it assembles the final customized content file."  This teaches that the client receives pieces to assemble a final customized content file.  The pieces are recognized as determined data portions of the file and are sent to the first device.  .
Chen, as modified, and Story are combinable because they are directed to sharing networked data (Chen col. 4, lines 5-10, Story [0039]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chen to include the above citations as taught by Story, with a reasonable expectation of success.
The motivation would be to allow user of Chen to obtain components of the requested customized content files as described herein may be obtained from peers rather than receiving the customized content file from content service. (Story [0106]).

As to claim 18, Chen teaches retrieving, from the database associated with the computing device, data indicating that the second device includes the at least one data portion (col. 5, lines 1-5 teaches "When it receives the request, trackers node 21 will look at its collaboration information to see if a dormant peer or a remote tracker node is listed for the file. If a dormant peer is listed, tracker node 21 can send the dormant peer a request for it to make the file available for download to the requesting peer."  This teaches that the tracker node analyzes collaboration information, which is recognized as a database because it lists other devices having the file.  The tracker node retrieves data indicating the dormant peer includes the requested file, because the tracker node sends a request to the listed dormant peer.)

As to claim 19, Chen, as modified, does not expressly teach identifying data on the first device that matches at least one data portion of the requested file, the data representing a portion of a first file on the first device, the first file being different than the requested file.
However, Story teaches identifying data on the first device that matches at least one data portion of the requested file, the data representing a portion of a first file on the first device, the first file being different than the requested file ([0105] teaches "Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component."  This teaches that .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hurley et al., and further in view of Crofton (US Pub. No. 2017/0180394 A1), and further in view of Raghavan et al. (US Pub. 2020/0175033 A1).
As to claim 5, Chen, as modified, does not expressly teach identifying byte patterns corresponding to the file; storing the byte patterns in a table wherein identifying data on the second device that matches at least the first data portion of the file requested by the first device includes determining that the identified data on the second device matches a portion of the byte patterns corresponding to the file.
However, Crofton teaches identifying byte patterns corresponding to the file ([0060] teaches "hashes may be generated by a backup agent on a client device prior to encryption of a file or fragment for transmission, such that the backup manager may uniquely identify the file or fragment without being able to interpret or read its contents."  This is recognized as using the backup manager to identify a file or fragment using a generated hash.); and
storing the byte patterns in a table ([0060] teaches "hashes 204A-204N may be associated with a storage location 206A-206N in internal or external storage of the backup server."  This teaches storing the hashes in a storage location.  [0062] teaches "data hash table 152 may include storage locations 206A-206N of fragments or files corresponding to hash values 204A-204N."  This teaches that the data hash table stores hash values of files or fragments.).
Chen, as modified, and Crofton are combinable because they are directed to sharing networked data (Chen col. 4, lines 5-10, Crofton [0035]).  

The motivation would be to allow user of Chen to detect atypical modifications to common files. (Crofton [0046]).
Chen, as modified, does not expressly teach wherein identifying data on the second device that matches at least the first data portion of the file requested by the first device includes determining that the identified data matches a portion of the byte patterns corresponding to the file.
However, Raghavan teaches wherein identifying data on the second device that matches at least the first data portion of the file requested by the first device includes determining that the identified data on the second device matches a portion of the byte patterns corresponding to the file ([0041] teaches "Peers can directly search keys, pairs, and values from a distributed hash table to determine the owner of a requested file. The peer nodes can directly request a file from nodes on the list."  This teaches that a table is search for a key from a distributed hash table (DHT).  A key is recognized as a byte pattern because it is a unique value.  Then the peer node requests a file from a node after finding the peer node that has the matching hash value.  A peer node teaches a second device.).
Chen, as modified, and Raghavan are combinable because they are directed to sharing networked data (Chen col. 4, lines 5-10, Raghavan [0037]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chen to include the above citations as taught by Raghavan, with a reasonable expectation of success.
The motivation would be to allow user of Chen to preserve integrity of the data contained in each block. (Raghavan [0044]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Hurley et al., and further in view of Doar (US Pub. 2019/0014161 A1).
wherein the first device is in communication with the computing system using a first communication channel over a wide area network (WAN), and the second device is in communication with the first device using a second communication channel over a local area network (LAN).  
However, Doar teaches wherein the first device is in communication with a remote computing system using a first communication channel over a wide area network (WAN), and the second device is in communication with the first device using a second communication channel over a local area network (LAN)   ([0013] teaches "In a typical scenario, peers in a P2P network may be connected by a LAN (Local Area Network), and the server may be accessible by the peers via a WAN (Wide Area Network), such as the Internet."  Here, the peers are recognized as the first and second devices.  The peers communicate with the server via a WAN.  The peers communicate with one another using a LAN.  Either of the communications is interpreted as having its own communication channel because different networks are used.)
Chen, as modified, and Doar are combinable because they are directed to sharing networked data (Chen col. 4, lines 5-10, Doar [0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chen to include the above citations as taught by Doar, with a reasonable expectation of success.
The motivation would be to allow user of Chen to the client can download portions of the content available on other peers from such peers. (Doar [0019]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Hurley et al., and further in view of Fornshell (US Pub. 2020/0382950 A1).
As to claim 7, Chen, as modified, does not expressly teach sending a token to the second device and the first device to enable secure transfer of the identified data on the second device to the first device.
However, Fornshell teaches sending a token to the second device and the first device to enable secure transfer of the identified data on the second device to the first device ([0064] teaches "the electronic device 102A may negotiate/exchange an encryption key with the electronic .
Chen, as modified, and Fornshell are combinable because they are directed to sharing networked data (Chen col. 4, lines 5-10, Fornshell [0021]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chen to include the above citations as taught by Fornshell, with a reasonable expectation of success.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Hurley et al., and further in view of Story, and further in view of Burba (US Pub. No. 2019/0132385 A1).
As to claim 9, Chen, as modified, does not expressly teach identify the second device using at least one of a location of the second device or a LAN IP address of the second device.
However, Burba teaches identify the second device using at least one of a location of the second device or a LAN IP address of the second device ([0020] teaches "devices 102, 104, 106, 108 can negotiate a local group identifier to be used by a peer matching service 126 (e.g., instead of or in addition to external IP address) to identify peers in facilitating peer-to -peer communications."  This teaches that an IP address can be used to identify a peer, which is recognized as a second device.).
Chen, as modified, and Burba are combinable because they are directed to peer-to-peer networking (Chen col. 4, lines 5-10, Burba [0016]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chen to include the above citations as taught by Burba, with a reasonable expectation of success.
The motivation would be to allow user of Chen to minimize the impact on resources of the network. (Burba [0019]).

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Hurley et al., in view of Story, and further in view of Doar (US Pub. 2019/0014161 A1).

As to claim 12, Chen, as modified, does not expressly teach wherein the first device is in communication with a remote computing system using a first communication channel over a wide area network (WAN), and the second device is in communication with the first device using a second communication channel over a local area network (LAN).  
However, Doar teaches wherein the first device is in communication with the system using a first communication channel over a wide area network (WAN), and the second device is in communication with the first device using a second communication channel over a local area network (LAN) ([0013] teaches "In a typical scenario, peers in a P2P network may be connected by a LAN (Local Area Network), and the server may be accessible by the peers via a WAN (Wide Area Network), such as the Internet."  Here, the peers are recognized as the first and second devices.  The peers communicate with the server via a WAN.  The peers communicate with one another using a LAN.  Either of the communications is recognized as having its own channel.).
Chen, as modified, and Doar are combinable because they are directed to sharing networked data (Chen col. 4, lines 5-10, Doar [0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chen to include the above citations as taught by Doar, with a reasonable expectation of success.
The motivation would be to allow user of Chen to the client can download portions of the content available on other peers from such peers. (Doar [0019]).

As to claim 15, Chen, as modified, does not expressly teach wherein the first device is in communication with a remote computing system using a first communication channel over a wide area network (WAN), and the second device is in communication with the first device using a second communication channel over a local area network (LAN).
wherein the first device is in communication with a remote computing system using a first communication channel over a wide area network (WAN), and
the second device is in communication with the first device using a second communication channel over a local area network (LAN)   ([0013] teaches "In a typical scenario, peers in a P2P network may be connected by a LAN (Local Area Network), and the server may be accessible by the peers via a WAN (Wide Area Network), such as the Internet."  Here, the peers are recognized as the first and second devices.  The peers communicate with the server via a WAN.  The peers communicate with one another using a LAN.  Either of the communications is recognized as having its own channel.).
Chen, as modified, and Doar are combinable because they are directed to sharing networked data (Chen col. 4, lines 5-10, Doar [0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chen to include the above citations as taught by Doar, with a reasonable expectation of success.
The motivation would be to allow user of Chen to the client can download portions of the content available on other peers from such peers. (Doar [0019]).

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Hurley et al. in view of Story, and further in view of Fornshell (US Pub. 2020/0382950 A1).
As to claim 13, Chen, as modified, does not expressly teach send a token to the second device and the first device to enable secure transfer of the identified data on the second device to the first device.
However, Fornshell teaches send a token to the second device and the first device to enable secure transfer of the identified data on the second device to the first device ([0064] teaches "the electronic device 102A may negotiate/exchange an encryption key with the electronic device 102B via an out-of-band channel, such as a communication/messaging channel that supports end-to-end encryption. The electronic devices 102A-B may then use the encryption key to secure the peer-to-peer connection."  The encryption key is exchanged to enable encryption between devices.  The encryption key is recognized as a token.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chen to include the above citations as taught by Fornshell, with a reasonable expectation of success.
The motivation would be to allow user of Chen to create a secure peer-to-peer connection. (Fornshell [0064]).

As to claim 17, Chen, as modified, does not expressly disclose identifying data on a third device that matches at least one data portion of the requested file, the third device being different than the first device and the second device; 
in response to identifying the data on the third device, providing another token to the
third device and the first device to enable secure transfer of the identified data on the third device to the first device; and determining the at least the one of the plurality of data portions of the requested file to transfer to the first device based on the data on the second device and the data on the third device.
However, Story teaches identifying data on a third device that matches at least one data portion of the requested file ([0105] teaches "Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component."  This teaches that the client determines which peers have the pieces of data to form the logical component.  Since there are multiple peers and multiple pieces, this passage is recognized as a teaching a third device and a second data portion.  [0104] teaches "When client 705 requests a customized content file from content service 725, content service 725 returns a specification for the customized content file (e.g., a list of logical components that define that customized content file)."  A client requests a customized content file from the content service and the content service responds with a return – this teaches that a file is requested by the client/ first device.) the third device being different from the first device and the second device (See FIG. 7b, there are at least second and third peers 710, 712, etc., so there are at least 3 devices.)
in response to identifying the data on the third device, providing (a transfer of data between a first device and a third device) ([0105] teaches "Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component.  Next, client 705 may contact the identified peers to obtain the pieces necessary to construct the requested logical component. Once client 705 has received all (or a sufficient number of) pieces."  This teaches that pieces of data are identified on various peers, which includes the third device, and then received at the client which is the first device that requested the data.)
determining the at least the one of the plurality of data portions of the requested file to transfer to the first device based on the data on the second device and the data on the third device. ([0105] teaches "Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component. … Next, client 705 may contact the identified peers to obtain the pieces necessary to construct the requested logical component. Once client 705 has received all (or a sufficient number of) pieces, it assembles the logical component. This process may be repeated for each logical component in the customized content file."  This teaches a determination of which peers have the pieces of the file, it is interpreted determining which pieces of data are on which peer (e.g. the second and third devices).)
Chen, as modified, and Story are combinable because they are directed to sharing networked data (Chen col. 4, lines 5-10, Story [0039]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chen to include the above citations as taught by Story, with a reasonable expectation of success.
The motivation would be to allow user of Chen to obtain components of the requested customized content files as described herein may be obtained from peers rather than receiving the customized content file from content service. (Story [0106]).
Chen, as modified, does not expressly teach that the providing includes another token to enable secure transfer of the identified data.
 providing includes another token to enable secure transfer of the identified data ([0064] teaches "the electronic device 102A may negotiate/exchange an encryption key with the electronic device 102B via an out-of-band channel, such as a communication/messaging channel that supports end-to-end encryption. The electronic devices 102A-B may then use the encryption key to secure the peer-to-peer connection."  The encryption key is exchanged to enable encryption between devices.  The encryption key is recognized as a token.).
Chen, as modified, and Fornshell are combinable because they are directed to sharing networked data (Chen col. 4, lines 5-10, Fornshell [0021]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chen to include the above citations as taught by Fornshell, with a reasonable expectation of success.
The motivation would be to allow user of Chen to create a secure peer-to-peer connection. (Fornshell [0064]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Hurley et al., in view of Story et al., and further in view of Burba (US Pub. No. 2019/0132385 A1), and further in view of Ding (US Pub. No. 2015/0127733 A1).
As to claim 16, Chen, as modified, does not expressly teach identifying the second device using at least one of a location of the second device or a LAN IP address of the second device, and
selecting the second device based on the second device having an active connection to the computing system.
However, Burba teaches identifying the second device using at least one of a location of the second device or a LAN IP address of the second device ([0020] teaches "devices 102, 104, 106, 108 can negotiate a local group identifier to be used by a peer matching service 126 (e.g., instead of or in addition to external IP address) to identify peers in facilitating peer-to -peer communications."  This teaches that an IP address can be used to identify a peer, which is recognized as a second device.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chen to include the above citations as taught by Burba, with a reasonable expectation of success.
The motivation would be to allow user of Chen to minimize the impact on resources of the network. (Burba [0019]).
Chen, as modified, does not expressly teach selecting the second device based on the second device having an active connection to the computing system.
However, Ding teaches selecting the second device based on the second device having an active connection to the computing system ([0309] teaches "one or more peers may perform context-aware peer selection.  … Metrics that may be used to select one or more peers may include link quality (e.g., select peer(s) with better link quality)."  This is interpreted as selecting a peer with an active connection by another peer, which is a computing system.)
Chen, as modified, and Ding are combinable because they are directed to sharing networked data (Chen col. 4, lines 5-10, Ding [0003]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chen to include the above citations as taught by Ding, with a reasonable expectation of success.
The motivation would be to allow user of Chen to adhere to quality of service requirements. (Ding [0312]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Hurley et al. in view of Story, and further in view of Crofton and (US Pub. 2020/0382950 A1) and Ananthapur Bache (US Pub. No. 2019/0245912 A1.).
As to claim 20, Chen, as modified, does not expressly teach identifying first byte patterns corresponding to the requested file, storing the first byte patterns in a table, identifying second byte patterns corresponding to the second data on the second device, storing the second byte patterns in the table, wherein identifying the data on the second device that matches at least one data portion of the requested file includes determining that a portion of the first byte patterns corresponding to the requested file matches the second byte patterns corresponding to the identified data.
However, Crofton teaches identifying first byte patterns corresponding to the requested file  ([0060] teaches "hashes may be generated by a backup agent on a client device prior to encryption of a file or fragment for transmission, such that the backup manager may uniquely identify the file or fragment without being able to interpret or read its contents."  This is recognized as using the backup manager to identify a file or fragment using a generated hash.); 
storing the first byte patterns in a table ([0060] teaches "hashes 204A-204N may be associated with a storage location 206A-206N in internal or external storage of the backup server."  This teaches storing the hashes in a storage location.  [0062] teaches "data hash table 152 may include storage locations 206A-206N of fragments or files corresponding to hash values 204A-204N."  This teaches that the data hash table stores hash values of files or fragments.); 
identifying second byte patterns corresponding to the second data on the second device ([0060] teaches "hashes may be generated by a backup agent on a client device prior to encryption of a file or fragment for transmission, such that the backup manager may uniquely identify the file or fragment without being able to interpret or read its contents."  This is recognized as using the backup manager to identify a second file or fragment using a generated hash.);
and storing the second byte patterns in the table ([0060] teaches "hashes 204A-204N may be associated with a storage location 206A-206N in internal or external storage of the backup server."  This teaches storing the hashes in a storage location.  [0062] teaches "data hash table 152 may include storage locations 206A-206N of fragments or files corresponding to hash values 204A-204N."  This teaches that the data hash table stores hash values of files or fragments which include second byte patterns.).
Chen, as modified, and Crofton are combinable because they are directed to sharing networked data (Chen col. 4, lines 5-10, Crofton [0035]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chen to include the above citations as taught by Crofton, with a reasonable expectation of success.

Chen, as modified, does not expressly teach wherein identifying the data on the second device includes determining that a portion of the first byte patterns corresponding to the requested file matches the second byte patterns corresponding to the data on the second device.
However, Ananthapur Bache teaches wherein identifying the data on the second device that matches at least one data portion of the requested file includes determining that a portion of the first byte patterns corresponding to the requested file matches the second byte patterns corresponding to the identified data ([0037] teaches "The hash signature comparison 195 is executed between an existing data file's 186 existing hash signature 188 and a requested data file's 192 generated hash signature 193 in order to determine if there is a hash signature match in the LAN index as in block 310."  [0038] teaches "If the hash signature comparison 195 performed at block 310 results in a match, the user 110 is prompted to accept a local download of the requested data file 192 at block 312."  This teaches a comparison of hashes, and based on a match, the requested data file is transferred from server 136 to the device 142.  [0040] teaches the download is "from the WAN/Internet 122" and therefore is from a second device).
Chen, as modified, and Ananthapur Bache are combinable because they are directed to sharing networked data (Chen col. 4, lines 5-10, Ananthapur Bache [0007]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chen to include the above citations as taught by Ananthapur Bache, with a reasonable expectation of success.
The motivation would be to allow user of Chen to reduce the number of file downloads into a LAN. (Ananthapur Bache [0006]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Hurley et al., and further in view of Zhang (US Pub. 2016/0306986 A1).
sending of the determined data portions of the file comprises sending the determined data portions of the file to an appliance providing a firewall between the system and the first device.
However, Zhang teaches sending of the determined data portions of the file comprises sending the determined data portions of the file to an appliance providing a firewall between the system and the first device ([0166] teaches "receive and store one or more uploaded files. For example, malicious content detection system 170 can receive the one or more uploaded files and store the received files in memory. The one or more uploaded files can be received from the submitter's client device 102."  This teaches that the file is sent from a device to a malicious content detection system, which includes a firewall as shown in FIG. 2B ("appliance providing a firewall").  [0174] teaches " provide each uploaded file that does not contain malicious code to the content management system. For example, communication module 174 provides each of the uploaded files that do not contain malicious code to content management system 106 for storage."  The communication module (FIG. 2B, element 174) of the malicious content detection system allows the content management system 106 to store.  This teaches that the firewall is between a system and a device.)
Chen, as modified, and Zhang are combinable because they are directed to sharing networked data (Chen col. 4, lines 5-10, Zhang [0097]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chen to include the above citations as taught by Zhang, with a reasonable expectation of success.
The motivation would be to allow user of Chen to assist in preventing any malicious code from infecting. (Zhang [0122]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Hurley et al., and further in view of Story, and further in view of Freeman (US Pub. 2010/0287607 A1).
As to claim 22, Chen as modified, does not expressly teach wherein the database further stores user account information to manage user access to the system.
wherein the database further stores user account information to manage user access to the system ([0133] teaches "Each media server 20 may provide a mechanism for managing local user accounts … If the credentials that are passed over do not match a user account in the local database then access is denied and a standard HTTP 401 ( Access Denied) error is returned."  This teaches a database managing access to user account of a media server ("system").
Chen, as modified, and Freeman are combinable because they are directed to sharing networked data (Chen col. 4, lines 5-10, Freeman [0018]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chen to include the above citations as taught by Freeman, with a reasonable expectation of success.
The motivation would be to allow user of Chen to authenticate a user. (Freeman [0133]).

Response to Arguments
	Applicant's arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M NAFZIGER/            Examiner, Art Unit 2169                                                                                                                                                                                            
/USMAAN SAEED/            Supervisory Patent Examiner, Art Unit 2169